DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-19 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“evaluating said first credit account and the second different credit for a conflict of interest, determining, based on said evaluating, that said first credit account and the second different credit are non-conflicting, generating, at the computer system, a single ONE card account for the cardholder, and  incorporating, at the computer system and without any additional input, the first credit account and the second different credit account into the single ONE card account” as recited in independent claim 1. 

“perform a conflict-of-interest evaluation for each of the plurality of similarly managed credit accounts, identify a plurality of non-conflicting similarly managed credit accounts from said plurality of similarly managed credit accounts, and incorporate, without input from the given cardholder, the plurality of non-conflicting similarly managed credit accounts into the single ONE card account” as recited in independent claim 13.

  The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 
The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
 Dessert et al (US Pub. No. 2011/0166992) disclose a system and method for creating and managing a stored value account associated with a client device.
	Arthur et al (US Pat. No. 8,566,239) disclose a system and method for providing a mobile device with an E-Wallet having a plurality of linked accounts.  One or more of the plurality of accounts are selected for the payment of a transaction. 

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

July 12, 2021